Case 1:20-cv-02450-JHR-JS Document 14 Filed 06/17/20 Page 1 of 1 PageID: 219




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

RICHARD JOHNSON,                         :
                                         :
                    Plaintiff,           :      Hon. Joseph H. Rodriguez
                                         :
             vs.                         :      Case Action No. 1:20-cv-02450
                                         :
WAL-MART STORES EAST, LP et al           :
                                         :             ORDER
                                         :
                                         :
                    Defendants.          :


      This matter having come before the Court by way of Plaintiff’s Motion to Remand

[Dkt. No. 5]; and the Court having considered the written submissions of the parties; for

the reasons explained in the Opinion of today’s date; and for good cause shown;

      IT IS on this 17th day of June 2020 hereby

      ORDERED that Plaintiff’s Motion to Remand [Dkt. No. 5] is DENIED.




                                                 /s/ Joseph H. Rodriguez _______
                                                Hon. Joseph H. Rodriguez,
                                                UNITED STATES DISTRICT JUDGE
